Citation Nr: 0327990	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-15 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected malaria.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
November 1969. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2002   rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in  Lincoln, 
Nebraska, which continued the veteran's non-compensable 
evaluation for his service-connected malaria.  


REMAND

It does not appear that the RO obtained the veteran's medical 
records from the VA Hospital in Grand Island, Nebraska.  In 
his statement received October 2002, the veteran indicated 
that he attended an August 2002 appointment for an 
examination, at the VA Hospital in Grand Island, Nebraska.  
The RO should request complete medical records from this 
hospital.     

Furthermore, it does not appear that the RO obtained the 
veteran's post-April 1970 medical records, from the VA 
Hospital in Sioux Falls, South Dakota.  While the RO did 
obtain his medical records dated March 1970 to April 1970 
from this hospital, it is not clear if complete records are 
included in the claims folder.  The RO should request the 
veteran's medical records from this hospital, from April 1970 
to the present.

Lastly, under 38 U.S.C.A. § 5103A (d) (West 2002), VA must 
provide a claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, the April 2002 VA examination given to veteran 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The record shows that the veteran was 
granted service connection for malaria in May 1970.    The 
veteran was diagnosed in April 2002 with malaria with chronic 
recurrent intermittent sequelae.  However, diagnostic testing 
was not performed at the April 2002 exam.  Therefore, the RO 
should schedule the veteran for a VA examination.  Because 
the veteran contends that he usually has his periods of 
illness in the Spring, the examination should be scheduled in 
the period from March 1 to May 31.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.	The RO should obtain all relevant medical 
records 
from July 2002 through September 2002, 
from the VA Hospital in Grand Island, 
Nebraska.

2.	The RO should obtain all relevant medical 
records 			
from April 1970 to the present, from the 
VA Hospital in Sioux Falls, South Dakota.

3.  The veteran should be scheduled for a 
VA examination for his malaria condition.  
The exam should be scheduled in the 
period from March 1 to May 31.  The 
claims folder, to include all evidence 
added to the record in accordance with 
the paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine if any active 
malaria might be present.  Any blood work 
deemed appropriate shall be performed.  

4.  The RO should re-adjudicate the 
veteran's claim of entitlement to an 
increased (compensable) rating for 
service-connected malaria.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to an increased 
(compensable) rating for service-connected 
malaria, which includes a summary of the 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




